Title: Sarah Sever to Abigail Adams, 16 June 1781
From: Sever, Sarah,Russell, Sarah Sever
To: Adams, Abigail


     
      Kingston June 16th 1781
     
     I am exceedingly oblig’d to Mrs. Adams for her condescention, in the communications she has made in the very kind billet, this day handed me, by Mr. Austin.
     I am sincerely pain’d at the disagreable intelligence from my Cousin! Poor unfortunate youth! I hope his life is not so near drawing to its close! Just as his conduct merited the approbation of the Judicious; when his freinds might flatter themselves, with the satisfaction he might afford; from his alter’d manners in the morning of life, to be cut of—’twou’d be melancholy! But it might have been still more so!—had the fatal ball snapt the brittle thread, and not have left one moment for reflection,—it might have aggravated the wounds of the sorrowing bosom.—I am very anxious to hear from him; I hope he will be spar’d! Shou’d he suffer an amputation, Tho’ ’twill be apparently a severe misfortune, it may prove a blessing.
     
     I am rejoic’d that my Aunt is recovering. It must be ever regreted when eyes so valuable, shall lose their usefulness. Tis no small misfortune to us, the removal of my Uncle’s family. But tis a satisfaction my Dear Madam, that the same cause, carrys you an addition of happiness. I expect to be familiariz’d to gloomy scenes; and I hope they will teach me useful lessons.—Mama has been confin’d more than a month to her chamber,—she is very frail and indispos’d. And My brother, who this week puts on a military garb, and leaves us to take the feild, will not hasten her recovery. She and papa join in offering their best regards to Mrs. Adams.
     I hope, Madam, you continue to have agreable tidings from your absent freinds. May the period be not far distant, when the Atlantic will no longer separate you from the partner of your heart. May you enjoy many years of domestic felicity in peace and freindship.
     Will Mrs. Adams condescend to pardon the presumption of engaging her attention so long, from one so ev’ry way unworthy?—’Tis a proof of her goodness if she does.—Miss Nabby promis’d I shou’d hear from her; she has not been good as her word. I hope we shall have the pleasure of seeing her with Miss Betsy, in the course of the summer. Our alter’d village does not promise many pleasures, but our little power shall be exerted to make it agreable to them.—To see you at Kingston my dear Lady, wou’d make us all very happy.—Will you be pleas’d to make my affectionate regards acceptable to your good sister and family. My love to Miss Nabby, and give me leave to subscribe myself with ev’ry sentiment of respect & esteem, your sincere freind & humble servant,
     
      S. Sever
     
    